


Exhibit 10.1(l)

 

Rental agreement

 

1.             Landlord

Limited company Grundstenen 114927 (uät SKR Släggan AB), org.no 556720-8805, c/o
NCC Contruction Sverige AB, Vallgatan 3, 170 80 Solna (Landlord) when the
building is finished.

 

2.             Tenant

Sauer-Danfoss (Älmhult) AB, org.no 556496-9177, Stålgatan 1, 343 34 Älmhult
(Tenant)

 

3.             Object

All buildings and all land within property Älmhult Släggan 3 and plus eventually
settled land, and plants, installations, equipment and decoration as will be the
result with the carry out of the contract program with NCC Construction Sverige
AB (Property). Contract program should be an appendix to this agreement
(Contract program) Appendix 1.

 

4.             Rented buildings, size and scope

The rented buildings size, position and scope of the total rented area is clear
of the contract program.

 

I eventual changes of buildings, area and standards etc according to contract
program as of the tenants prescribed changes- and additional work effect total
production cost according to Contract program should the rental fee change
according to: of additional costs should these be turned over to rental fee with
translation 8%. Leaving costs should be deducted on rental fee with 8%. Those
changes and additional work should be approved by Landlord and Tenant jointly
and in writing. In such written approval should the parts inform and approved
the new re-calculated rental fee as of increase/decrease of costs.

 

5.             Usage of the object

The object should be used for the Tenants business that is development, testing
and manufacturing of electronic products.

 

6.             The objects condition, administration and maintenance

The object refers to new build premises and is hired in the condition as stated
in the Contract program. The Tenant is responsible for the objects all
administration- and maintenance costs, both indoor and outdoor. This means the
Tenant is responsible for all caring, all maintenance and all changes that are
necessary during rental time. The Tenant should together with the Landlord make
maintenance plans, who should be carried out on the Tenants expense. Would it
not be possible for the parts to agree about the content in the maintenance plan
should the plan be stated of an expert that is appointed together of the parts.
Is it not possible for the parts to agree about this expert could one of

 

1

--------------------------------------------------------------------------------


 

the parts ask “Stockholms Handelskammare” Stockholm chamber of commerce appoint
expert. The tenant should pay the expence for this expert. The Landlord should
once a year be given opportunity to self or by representative inspect the object
in purpose to keep himself updated in respect of the objects condition.

 

In case of the Tenant not follow the maintenance plan or on other case not
maintain the object in a way that could cause the landlord damage, has the
landlord the right to on the Tenants expense self make necessary measure. Such
measure should be done within the rules regarding as example for information and
deadlines.

 

7.             Rental time

Admission time has been decided to 2008-04-01

Rental time is fifteen (15) years from admission time

 

The Tenant obliges to, without demands of reduction of rental fee or damage
approve the constructor to carry out actions or inspection observations. In
cases of faults or delays in construction according to Contract Program cause
the Tenant obstacles, disadvantages or damages should the Landlord superintend
the eventually penalties that could obtain from the Landlord, from third party
according to Contract Program be paid direct to the Tenant. Above this should
the Tenant not have right to compensation for shortages or delays in the
construction according to Contract Program.

 

The tenant should above this approve the arrangements, adjustments, painting
work and similar to be done after start of usage of the object. The Landlord
should in connection with the mentioned work pay attention to security aspects
in connection to the tenants business. This work should if possible be finished
when the tenant taken possession of the object and carry on with the business in
the rented building.

 

8.             Notice of termination and lengthening of contract

Notice of termination of this contract should be done in writing at least 18
months before the agreed rental time close. If notice of termination not is done
within prescribed time should the contract be extended with not change of
conditions in successive five year periods with the same time for notice of
termination.

 

9.             Renal fee, payment

Rental fee should be paid from the day of possession. Base rental fee is
3 700.000 kronor and should to 100% be adjusted upwards with changes for KPI
(consumer price index — total index with 1980 as base). Base should be the index
for October month 2007. This mean addition to base rental fee should follow with
a certain percentage as follows.

 

Should the index any of following month of October has increased in relation to
base index, should addition follow with the percentage with the index change in

 

2

--------------------------------------------------------------------------------


 

relation to base index. Further on should the addition come out from index
changes, as from the rental fee changes be calculated as of the base of the
percentage change from base index and the index in respective October months.The
rental fee should never be lower then the base rental fee and if the change of
KPI is below 1,5%, should the rental fee even though increase with 1,5% yearly.
The rental change should always start from the 1’th January after October index
has resulted in re-calculation.

 

Example for calculation:

Calculate the difference between current October index and base index. If the
difference is positive should the calculated difference be divided with the base
index. The quota that becomes the result should be multiplied with the base
rental fee and this calculation would give the additional rental fee for the
year.

 

To the base rental fee come additions according to this agreement.

 

Payment period is every calendar quarter (every third month). Current rental fee
should be advised by the landlord at least 30 days before due payment day. The
rental fee should be at the landlord no later then the last workday before every
payment period beginning. The rental fee should be paid in advance.

 

Year 15 of the rental period should the tenant in addition pay a one time amount
corresponding base rental fee for year 15 (adjusted upwards with KPI as above)
and 1 500 000 kronor (together “removal compensation”). The removal compensation
should be paid no later then the last work day of the rental period and be
invoiced by the landlord no later then 30 days before rental period ending.

 

The landlord obliges to offer the tenant lengthening of the contract on the same
conditions in at least five years after the rental period ending. Of tenant
before end of period choose to accept this offer of lengthening should no
removal compensation be issued. The tenant dispose herewith independent over the
possibility to lengthening the agreement with no change of conditions and with
that not be obliged to removal compensation.

 

10.          Real estate tax

If real estate tax should be paid for the property should the tenant as
additional to the rental fee in paragraph 9 pay on the objects share on every
occasion real estate tax. The object share is 199%.

 

11.          Unforeseen expenses

Should after the contract signed unforeseen expenses occur for the object on
reason of:

 

3

--------------------------------------------------------------------------------


 

A                                      introduction or change of special for the
property tax, fee or duty from parliament, government or other authority
resolved or

B                                        rebuilding or similar on the object as
the landlord is command to make from the reason of the tenants activities in the
building as of decision of parliament, government or township or authority

 

Should the tenant from cost change set in pay compensation to the landlord on
for the objects share of the total yearly cost change for the property. The
compensation is to be compared with on all conditions with rental fee and should
be paid according to rules of payment of rental fee. It is to the landlord to
openly account for the reasonability to the tenant and in those cases the cost
change take with decrease of costs for the landlord put on credit the tenant the
cost decrease.

 

Re-building activities according to b) above should according to time, costs and
methods be accounted to the tenant and total costs, time plans and rental fee
changes should be agreed before start. The tenant has no right to decrease of
rental fee for such disadvantage or obstacle in the usage as normal follow of
from landlords re-building activities.

 

12.          Interest, collection letters

With late rental payment should the tenant pay, interest according to interest
law and compensation for written collection letter according to the law about
collection of debts. Compensation for reminder will be with amount as with all
occasions should be according to ordinance of compensation of collection costs.

 

13.          VAT

The rental is within VAT rules. The tenant is appropriated noticed that the
landlord will registration for VAT for the actual rental according to the
regulations for VAT. Has this been through and do the rental stop fully or
partly to be within VAT rules should if the reason is to the tenant the tenant
pay to the landlord the amount as the landlord according to the VAT regulations
should pay to the government and is to be assignable the object and keep the
landlord without debt.

 

14.          Transfer and grant in second hand

The tenant is not allowed without written approval from the landlord to transfer
or grant in second hand make available the rental right to the property or part
of.

 

The tenant is in agree with rental in second hand of the object unintended rent
tribunal agreement only is to be done to tenant who manage VAT business in the
object.

 

15.          Expansion or rebuilding

The landlord is positive to cooperate to expansion and/or rebuilding is to be
done on the property. In case the Tenant wish an expansion and/or rebuilding
should

 

4

--------------------------------------------------------------------------------


 

the tenant not later then three (3) months before the desired realization in
writing send to the Landlord an inquiry and necessary documentation to allow the
Landlord to take decision

 

If the Landlord not has the possibility to cooperate to such activity and the
activity not mean any decrease of value of the property could the tenant alone
make the current expansion or rebuilding. If the tenant make the change alone
have the tenant at move the right to either (i) leave the building as in the
possession of the landlord should be the building and could be of use for other
tenant then the Tenant and then go to the landlord and eventually compensation
should be paid to the tenant as of this paragraph item 3 below, or (ii) remove
the expansion/re-building and restore the building to the same status as before
the expansion/re-building and repair eventually damages on the building that has
become from the removal.

 

If the tenant when removal leave the building and this go to the landlord
according to this paragraph 15 item 2 (i) above should the landlord pay market
compensation for the building as of following. Compensations should only come if
the landlord makes a rental agreement regarding the building within one year
after the tenant’s removal and the building according to one of the parts in
common appointed claims assessor follow that the landlord received higher rental
fee according to the new agreement. The compensation that should be paid to the
tenant should correspond to the higher rental fee the landlord received
according to the claim assessor’s opinion, though at most an amount
corresponding to the buildings book value at the time of the tenants remove. If
the parts not are able to agree about the claim assessors as of this paragraph
15 has the part to as to Stockhom chamber of commerce to appoint such claim
assessor, The tenant should pay for the claim assessor.

 

16.          General agreement

1.             The parts should keep each other informed about changes in
organization as change or owners (paragraph 14) or authorization to sign for the
company. If the tenant not in writing gives notice other is the address below
the address that the landlord should send the tenant notice of termination and
messages according rental state.

 

Sauer-Danfoss (Älmhult) AB

Stålgatan 1

343 34 Älmhult

 

2              The tenant does not have the right to have deduction of rental
fee for obstacle in usage of the object as of the landlord make the object as
agreed or for the tenant (as described in paragraph 6) make maintenance of the
object .

 

5

--------------------------------------------------------------------------------


 

3              Incase of tenant wich the landlord to make re-building or changes
in the object should the landlord oblige the tenants wishes due to the parts
agree about costs alternative adjustment of rental fee as of this.

 

The landlord has the right to refuse to make re-building and changes only if the
work gives essential inconvenience for the landlord or is made in opponent to
current building and security rules or collective contract.

 

4                                          It is to the tenant on own
responsibility and expense make the measures as after moving in from insurance
company or environmental- and reason of health, fire protection or other
authorities demand or could come to demand to be able to use the object as of
concern. From the time to the entrance is the contract valid. The tenant should
consult with the landlord before any actions are taken.

 

5                                          The landlord should in good time (not
later then one month) before moving out call one for the tenant and landlord
common inspection of the object. With the view of the condition that is
acceptable with respect to the objects condition on entrance day, time of rental
and the plans for maintenance that has been made should the objects actual
condition be judged and documented in notes. The inspection should be signed by
both parts and all divergences from acceptable condition should of the tenant be
done something about before moving out.

 

6                                          With moving out or after should, if
not other has been agreed, investment in the building that has been paid of the
tenant go to the landlord if the landlord not ordered the tenant to remove the
asset and restore the building. The tenant has always the right and duty to
remove of the tenant belonging asset and restore the building.

 

7                                          The tenant ahs the right to after the
landlords written approval add outdoor arrangements as front sign, sun blinds,
antennas etc. It is to the tenant to get necessary approvals from authorities.
The landlord has the right to deny the tenant to add necessary arrangements only
if the work gives an essential disadvantage for the landlord.

 

8                                          The landlord release himself from the
duty to fulfill his part of the agreement and from obligation to pay damages if
his undertaking not at all or only to abnormal high expense can be fulfilled as
of war or riot, as of strike, blockade, fire, explosion or interference from
authorities as the landlord not could counsel or foresee.

 

9                                          The landlord has no responsibility
for the tenant for obstacles in the usage of the object that comes from
circumstance the landlord not has influence for. As such obstacle means also
obstacle to use the building as of prohibition or action from authorities as of
tenant or the business of the tenant. Obstacle for usage as of above
circumstances will not mean freeing for the tenants obligation for rental fee
payment or other obligations within this agreement.

 

10                                    The tenant is obliged to within the object
keep necessary equipment for fire protection and life saving in fire or other
accident. The tenant is obliged to take the actions within the object as needed
for prevent fire and limit damages as of fire. The landlord has duty to document
fire protection

 

6

--------------------------------------------------------------------------------


 

actions within the building and report to community fire protection authority.
The tenant has from this the duty to not later then two weeks from entrance day
every year 1 June to the landlord and two weeks after request give a written
documentation over the tenant’s fire protection. The documentation should have
the content as of the state “räddningsverks allmänna råd” and comments for
systematic fire protection work.

 

11                                    The tenant is responsible for only for all
by law and/or other suggested regulations as of the usage of the building for
the business. The tenant should keep the landlord indemnify for what the
landlord could be forced to give as of the tenants not fulfill obligations. The
tenants obligations should contain also “företagsbot” fees, fines and penalties
that could come to landlord as of owner of the property.

 

12                                    The tenant is responsible for all business
related damages on the property as not would be normal wearing and caused by
tenants personnel and/or visitors or other as has been allowed entrance to the
property ( not the landlords personnel or from the landlord applied personnel)
in case this damages not enclosed by the landlords insurance. This
responsibility enclose also damage on parts that enclose of tenants
responsibility for maintenance and change of the damage come from causing from
tenant of other as of tenants responsibility. It is the tenant to make
announcement to insurance company in case of damage and to landlord.

 

13                                    It is to the tenant to observe what needed
for good order and good condition within the building and fulfill instructions
of order and other obligations as from time to other is instructed general or
special for the usage of the building.1

 

17                                  Insurance

The landlord makes sure that insurance regarding the property is signed in a
Swedish insurance company and the insurance is kept during the rental period.
The tenant should, in addition to rental fee pay the landlords all insurance
premium according insurance during rental period. The landlord should alone be
entitled to collect given insurance compensation. The tenant should pay excess
in cases of damage made of tenant or someone within the tenant’s responsibility.
As of damage included in insurance should the tenant pay the landlord excess,
though at most 30 BB, if the damage is included of tenant’s responsibility as of
no 16 and no 11 above.

 

18                                  Conditions

This agreement is to be valid dependent of

 

The Landlord no later then       2007 has an agreement with NCC Construction
Sverige AB regarding carrying through the contract program and

 

7

--------------------------------------------------------------------------------


 

The Landlord not later then         acquires and entered upon the property
Älmhult Släggan 3.

 

19           Dispute

Disputes as of this agreement should be handled by common court.

 

For this agreement is above mentioned regulations and what sanctioned by 12
chapter “jordabalken” (rental law)

 

This contract has been made in two copies whom the parts has one each.

 

Stockholm             May 2007

Älmhult          May 2007

 

 

Aktiebolaget Grundstenen 114927

Sauer-Danfoss (Älmhult) AB

 

8

--------------------------------------------------------------------------------


 

For the full carry out of Sauer-Danfoss (Älmhult) ABs commitment according to
this agreement do Sauer-Danfoss Holding ApS guarantee as of own debt.

 

Sauer-Danfoss Holding ApS guarantees, as for its own debt, the accurate
fulfillment of any and all of Sauer-Danfoss (Älmhult) AB:s obligations under
this Lease Agreement

 

Nordborg on          May 2007

Sauer-Danfoss Holding ApS

 

9

--------------------------------------------------------------------------------
